Exhibit 10.1
PROGRESS SOFTWARE CORPORATION
2011 FISCAL YEAR COMPENSATION PROGRAM
FOR NON-EMPLOYEE DIRECTORS

A.   Amounts of 2011 Fiscal Year Compensation

  •   Annual Board Retainer (cash):               $75,000

  •   Additional Annual Non-Executive
Chairman Retainer (cash):                    $37,500

  •   Committee fees (cash):

         
 
  Audit Committee:   $25,000 for Chair
$20,000 for Members

         
 
  Nominating and Corporate    
 
  Governance Committee:   $12,500 for Chair
$10,000 for Members

         
 
  Compensation Committee:   $20,000 for Chair
$15,000 for Members

         
 
  Special Committees:
(while in use)   $25,000 for Chair
$20,000 for Members

    Equity Component:

  •   $200,000 to be delivered in two equal installments (as set forth below
under “Timing”), consisting of a combination of Options and Director Shares. The
split between Options and Director Shares will be determined by each Director
individually by written election made at least seven (7) calendar days in
advance of the issuance of the first installment of the Equity Component.

  •   The annual election will be expressed as a percentage of the total Equity
Component (e.g., 50% in Options and 50% in Director Shares) and may consist of
all Options, all Director Shares or any combination thereof. Such election will
be irrevocable and will apply to both installments of the Equity Component. If a
Director fails to make a timely election, the Corporation will apply a 50/50
split between Options and Director Shares with respect to that Director.

  •   The number of Options to be issued in an installment will be determined by
dividing one-half of the Options elected by the Director by the Black-Scholes
value on the grant date, and the number of Director Shares to be issued in an
installment will be determined by dividing one half of the Director Shares
elected by the Director by the fair market value of Company common stock on the
date of issuance.

 



--------------------------------------------------------------------------------



 



  •   The Director Shares will be full value shares of Company common stock and
will not be subject to any vesting requirement or transfer or other
restrictions. Options will be fully vested upon issuance.

    Timing

  •   Annual fiscal year cash compensation will be paid in two installments, at
the Compensation Committee meetings in April (or such later time as the
Company’s Annual Meeting of Shareholders occurs) and October. The April payment
is for service from December 1 through May 31, and the October payment is for
service from June 1 through November 30. Amounts paid will be pro-rated for
partial year service, with a fractional month of service rounded to a whole
month. Accordingly, if a Director resigns from the Board, is removed from the
Board by a vote, is removed from the Board due to a change in control, or dies
in office, he or she is paid a pro-rated amount for service through date of
termination of service. Similarly a Director who joins the Board other than on
the first day of the fiscal year will be paid a pro-rated amount of the annual
fiscal year compensation. The same proration rule will also apply to any partial
year service on any committee.

B. Initial Director Appointment Grant

    Each newly elected Director shall receive an Initial Director Appointment
Grant of $300,000 of Option equivalent shares at the first April or October
grant date following his or her election to the Board. The split between Options
and DSUs will be determined by each Director individually by written election
made at least seven (7) calendar days in advance of the issuance of the Initial
Director Appointment Grant. Such election will be expressed as a percentage of
the Initial Director Appointment Grant (e.g., 50% in Options and 50% in DSUs)
and may consist of all Options, all Deferred Stock Units (“DSUs”) or any
combination thereof, with each DSU having a value equivalent to 2.5 Options;
provided, however, that if the Corporation modifies the value equivalent ratio
between restricted equity issued to employees and Options, such modified value
equivalent ratio shall thereafter apply to any subsequent Initial Director
Appointment Grant. The precise number of Options and/or DSUs to be issued to the
newly elected Director will be determined by dividing the dollar amount of the
Options by the Black Scholes value on the date of grant and the dollar amount of
the DSUs by the fair market value of Company common stock on the date of
issuance.

    Options and DSUs will vest over a 48-month period, beginning on the first
day of the month following the month the Director joins the Board, with full
acceleration upon a change in control. Initial Director Appointment Options
shall contain such other similar terms as applicable to employee options. DSUs
will be settled upon a Director’s separation from service from the Board of
Directors or change in control, if earlier, and not upon vesting.

2



--------------------------------------------------------------------------------



 



C. Stock Retention Guidelines

    All non-employee Directors must hold 7,500 shares of the Corporation’s
common stock, which for purposes of this requirement shall include Director
Shares and vested DSUs. Directors have five years to attain this guideline from
the date of election to the Board.

D. Miscellaneous

    Employee Directors shall not be entitled to participate in the 2011 Director
Compensation Plan.

3